DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felix L. Fischer on 07/08/2022.

In the claims:
Claim 79 should be amended as follows:
	An inner core barrel assembly for use with a drill string of a core drill, the inner core barrel assembly comprising: 
	a coupling mechanism at an up-hole end of the inner core barrel assembly and capable of releasable connection with a retrieval system; 
	a core tube for receiving a core sample cut by a core drill in which the inner core barrel assembly is installed; 
	a spindle which is rotationally fixed to the coupling mechanism and the core tube; 
	wherein the spindle is arranged to rotationally decouple the core tube from the drill string; 
	a latch assembly arranged to latch the spindle in an axially fixed position in and relative to the drill string wherein the latch assembly comprises a landing shoulder which is arranged to support the inner core barrel assembly on a landing ring within the core drill; and 
	a hanger spring located between the landing shoulder and the latch members and arranged to compress during a core breaking operation to enable a progressive application of core break tension to [[a]] the core sample as well as to provide a shock absorbing function when the inner core barrel assembly lands on the landing ring.

Claim 81 should be amended as follows:
	An inner core barrel assembly for use with a drill string of a core drill, the inner core barrel assembly comprising: 
	a coupling mechanism at an up-hole end of the inner core barrel assembly and capable of releasable connection with a retrieval system; 
	a core tube for receiving a core sample cut by a core drill in which the inner core barrel assembly is installed; 
	a spindle which is rotationally fixed to the coupling mechanism and the core tube; 
	wherein the spindle is arranged to rotationally decouple the core tube from the drill string;
	a core abutment coupled to the spindle and located in the core tube, the core abutment extending along a central axis of the core tube and having an outer circumferential surface spaced by an annular gap from an inner circumferential surface of the core tube wherein the core abutment is configured to abut an axial end of [[a]] the core sample at a location inboard of an outer circumferential surface of the core sample; and 
	a latch assembly arranged to latch the spindle in an axially fixed position in and relative to the drill string wherein the latch assembly further comprises an inner sleeve which is coupled to the outer sleeve and through which the spindle passes, the inner sleeve and spindle relatively dimensioned to form an annular gap [[there-between]] therebetween.

Claim 115 should be amended as follows:
	A method of enabling the acquisition of borehole survey data and core orientation data in a single instrument trip in a core drill having a drill string and an inner core barrel assembly having a longitudinal axis and the inner core barrel assembly comprising a coupling mechanism at an up-hole end of the inner core barrel assembly and capable of releasable connection with a retrieval system; 
	a core tube for receiving a core sample cut by [[a]] the core drill in which the inner core barrel assembly is installed; and 
	a spindle which is rotationally fixed to the coupling mechanism and the core tube wherein the spindle is arranged to rotationally decouple the core tube from the drill string, a latch assembly arranged to latch the spindle in an axially fixed position in and relative to the drill string wherein the latch assembly comprises a landing shoulder which is arranged to support the inner core barrel assembly on a landing ring within the core drill; and 
	a hanger spring located between the landing shoulder and [[the]] latch members and arranged to compress during a core breaking operation to enable a progressive application of core break tension to [[a]] the core sample as well as to provide a shock absorbing function when the inner core barrel assembly lands on the landing ring, the method comprising:
	running a borehole survey tool through [[a]] the drill string in which is installed [[an]] the inner core barrel assembly wherein the borehole survey tool is arranged to at least log its position in three-dimensional space; 
	enabling the inner core barrel assembly to provide or facilitate detection of an indication tool face of [[a]] the core sample held in the inner core barrel assembly; and 
	transferring the indication of tool face to the borehole survey tool.

Allowable Subject Matter
Claims 70-81 and 115 are allowed.
The following is an examiner’s statement of reasons for allowance: The language of claim 79 recites “... further comprising a hanger spring located between the landing shoulder and the latch members and arranged to compress during a core breaking operation to enable a progressive application of core break tension to a core sample as well as to provide a shock absorbing function when the assembly lands on the landing ring”. Though US Publication 2011/0079436 A1 (i.e. Drenth et al.) discloses springs (i.e. at least element 330 and unlabeled spring within 220) to be between the landing shoulder and the latch members, the specification therein fails to disclose the structural aspect of the spring to essentially “hang” elements within the apparatus. Furthermore, to add on to the deficiency, the specification of Drenth fails to create a nexus between the functional language and the structural aspect.

Additionally, claim 81 recites “... wherein the latch assembly further comprises an inner sleeve which is coupled to the outer sleeve and through which the spindle passes, the inner sleeve and spindle relatively dimensioned to form an annular gap there- between”. All the embodiments of Drenth fail to teach an inner sleeve which is coupled to the outer sleeve and through which the spindle (i.e. element 204) passes. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet these limitations, as such modifications would destroy the operation of the reference. The application’s novelty of the invention is the combination of the structural and functional language as recited within in claims 79 and 81.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676